Citation Nr: 0430534	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-21 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Esq.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.

This matter came before the Board of Veterans' Appeals 
(Board) from September 2002 and January 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama that denied the veteran's claim 
of entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In May 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge (formerly known as a Member of the Board) 
at the local regional office.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the veteran's claim of 
service connection for PTSD must be remanded for additional 
development and adjudication.  

First, the Board observes that following the RO's issuance of 
the June 2003 Statement of the Case, the RO obtained 
additional evidence pertinent to the veteran's claim.  In 
such a situation, the law requires that the RO initially 
consider this evidence, re-adjudicate the claim, and issue an 
appropriate Supplemental Statement of the Case (SSOC).  
38 C.F.R. § 19.31, 19.37 (2003).  Accordingly, this matter 
must be remanded.

In addition, in June 1999, revised regulations concerning 
PTSD were published in the Federal Register, which reflected 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires (1) medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
Cohen.  "Credible supporting evidence" does not mean that 
the veteran must definitively establish his personal 
engagement in combat.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997) (requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" too narrowly).  Rather, the veteran's 
presence with his unit at a time when his unit is attacked 
tends to show that that the veteran experienced such attack 
personally, without specifically showing his personal 
participation.  See Id.; see also Pentecost v. Principi, 16 
Vet. App. 124 (2002).

In this case, the record is unclear regarding whether the 
veteran currently suffers from PTSD.  The veteran was 
afforded a VA examination in connection with his claim in 
June 2002.  The veteran was also afforded a VA examination in 
May 2002 in connection with a claim, not currently before VA, 
for hypertension.  The June 2002 examiner diagnosed the 
veteran with depression.  The May 2002 examiner also noted an 
impression of the veteran's condition, finding 
anxiety/depression and possible PTSD.  In addition, the 
veteran has been diagnosed with depression on numerous 
occasions at VA facilities.  The only firm assessment of PTSD 
is found in a March 2000 report of a VA social worker at an 
outpatient clinic associated with the Birmingham, Alabama, VA 
Medical Center.  
 
In addition, the record does not contain any medical evidence 
linking his current condition with any verified in-service 
stressor.  In this regard, the Board notes that the veteran 
testified that he was stationed at Xuan Loc, in the Republic 
of Vietnam, from approximately April through November 1970.  
While at this facility, the veteran states that the base was 
occasionally subjected to enemy shelling and mortar fire.  He 
also testified that he participated in loading body bags onto 
a truck and observed body parts while on assignment at an 
outlying post located at a rubber plantation some five miles 
from Xuan Loc.  There is no indication, however, that these 
stressors were recounted to the VA examiner who conducted the 
June 2002 examination, and the examiner did not link the 
veteran's condition with these stressors or any other 
stressor.  

Finally, the Board notes that the stressors recounted by the 
veteran are as yet unverified, and the record does not 
reflect that inquiries were made to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) with regard to 
the veteran's stressors.  And the Board observes that the 
most recent evaluation of the veteran's PTSD took place over 
two years ago; the veteran's disability picture may have 
changed since that time.  

For these reasons as well this issue must be remanded for 
further development, to include affording the veteran a 
pertinent VA psychiatric examination to determine the current 
nature, extent and etiology of any psychiatric disability 
found to be present, and to determine if the veteran's 
condition is related to or had its onset during service.  
Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), such an examination is necessary to adjudicate this 
claim.  Specifically, in the examination report, the examiner 
should offer an opinion as to the likelihood that there is a 
link, established by medical evidence, between the veteran's 
current symptoms and a verified in-service stressor.  
38 U.S.C.A. §§ 1110, 1131, 1112, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4), 3.304 (2003).  

Prior to conducting the examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for this condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran has received regular treatment at 
the Birmingham, Alabama, VA Medical Center, and has also 
received treatment at the Tuscaloosa, Alabama, VA Medical 
Center.  In addition, the veteran testified that he received 
treatment at the VA clinic on Rainbow Drive in Gadsden, 
Alabama.  On remand, therefore, the RO should update the 
claims file to include any medical and treatment records from 
these facilities, dated subsequent to March 2002, for the 
Tuscaloosa VA Medical Center, and subsequent to January 2004, 
for the Birmingham VA Medical Center.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, the VCAA specifically provides that 
the duty to assist requires that these records be considered 
in the adjudication of the veteran's claims.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126; codified as amended at 
5102, 5103, 5106 and 5107 (West 2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should undertake efforts to 
obtain the medical and treatment records 
pertaining to the veteran's psychiatric 
disorder from the Birmingham VA Medical 
Center, dated after January 2004, and the 
Tuscaloosa VA Medical Center, dated after 
March 2002.  This should also include 
medical and treatment records from the VA 
clinic in Gadsden, Alabama, dated since 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  The RO should request that the 
veteran provide any additional 
information, including dates, locations, 
names of other persons involved, etc., 
relating to his claimed service 
stressors.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

3.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors. This 
summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors.  If the 
RO is unable to corroborate a stressor, 
the RO must inform the veteran of the 
results of the requests for information 
about the stressors.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

5.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claim of service connection for PTSD.  If 
the determination remains adverse to the 
veteran, he and his representative must 
be furnished a supplemental statement of 
the case, to include the VA medical 
records received since the most recent 
SOC or SSOC, and be given an opportunity 
to submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




